UGI CORPORATION

DESCRIPTION OF COMPENSATION ARRANGEMENT

FOR

DAVINDER ATHWAL

Davinder Athwal is Vice President — Accounting and Financial Control, Chief
Accounting Officer and Chief Risk Officer of UGI Corporation. Mr. Athwal has an
oral compensation arrangement with UGI Corporation which includes the following:

Mr. Athwal:

         
 
       
1.
      is entitled to an annual base salary of $245,024;
 
       
2.
      participates in UGI Corporation’s annual bonus plan, with bonus
payable based on the achievement of pre-approved financial and/or
business performance objectives, which support business plans and
strategic goals;
 
       
3.
      participates in UGI Corporation’s long-term compensation plan, the
2004 Omnibus Equity Compensation Plan, as amended, with annual
awards as determined by the Compensation and Management Development
Committee;
 
       
4.
      will receive cash benefits if the Company terminates his employment
without “cause” or if he terminates employment for “good reason”
following a change in control of UGI Corporation; and
 
       
5.
      participates in UGI Corporation’s benefit plans, including the
Senior Executive Employee Severance Plan and the Supplemental
Executive Retirement Plan and Supplemental Savings Plan.
 
       

